Citation Nr: 1619570	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for chronic sinus infection.

3.  Entitlement to service connection for shortness of breath and constipation.

4.  Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1983 and November 1990 to July 1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2014.  A copy of the transcript of the hearing has been attached to the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the September 2014 hearing, the Veteran indicated that he continues to receive VA treatment.  However, the most recent VA outpatient treatment reports in the record are dated in November 2013.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the hearing, the Veteran and his representative submitted additional evidence, with a waiver of review of that evidence by the RO.  Unfortunately, it does not appear that the records were added to the Veteran's eFolder.  On remand, the Veteran and his representative should be notified that the submission was not included in the record and given the opportunity to submit the evidence again.  

Reports of 2010 VA examination and treatment reports provide current diagnoses and complaints for migraines, allergic rhinitis, shortness of breath and constipation, and hair loss.  During the hearing, the Veteran testified that he had continuously suffered from symptoms of his in-service exposure to an ammunition dump fire during the Gulf War.  The examiner opined that none of the claimed disorders are associated with Gulf War Syndrome; however, there was no discussion or consideration of the potential impact of the Veteran's exposure to the environmental hazards.

Since the Veteran's testimony raises the possibility that he has these current disorders and they may be associated with exposure to the ammunition fire during the Gulf War, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the VA examiner must address the Veteran's testimony as to continuity of symptoms and that the disorders are related to exposure to the ammunition fire.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that additional evidence submitted at the September 2014 hearing has not been associated with the eFolder and they may submit the evidence again.

2.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include all treatment records dated on and after November 2013.

3.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any of the following conditions in the Veteran: migraines; chronic sinus infection, including allergic rhinitis; shortness of breath and constipation; and hair loss.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Based on the examination and review of the record, the examiner should address the following:

(a)  Specifically identify whether the Veteran has current diagnoses of any of the following conditions: migraines; chronic sinus infection, including allergic rhinitis; shortness of breath and constipation; and hair loss.

(b)  For any of the currently diagnosed conditions in paragraph (a), is it at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include exposure to an ammunition fire during the Gulf War.  Exposure to an ammunition fire is conceded.

(c)  If the examiner determines that the Veteran's complaints (migraines; sinus infection, including allergic rhinitis; shortness of breath and constipation; and hair loss) cannot be attributed to a known diagnosis, is it at least as likely as not (a 50 percent probability or greater) that any of the symptoms constitute an undiagnosed illness that is associated with the Veteran's Gulf War service?

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

